Dewey, J.
This indictment is sufficient, and in conformity with the usual mode of setting forth the offence punishable by the Rev. Sts. c. 47, <§> 2. This section is, that “ if any person shall sell any wine or spiritous liquor,” &c. “ to be used in or about his house or other buildings, without being duly licensed as an innholder or common victualler, he shall forfeit, for each offence, twenty dollars.” The offence is the selling of spiritous liquor, to be used in or about the house or other buildings of the seller, without being first duly licensed. Whether the quantity sold is more or less than twenty eight gallons, is not essential, under the provisions of this section ; though, from the fact that it must be sold for use in and about the house or other buildings of the party selling, the cases falling under it would doubtless be usually cases of the sale of less than twenty eight gallons.

Exceptions overruled.